 Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is made by and between Liquidia
Technologies, Inc., (“Company”), a Delaware corporation, and Arktoros, LLC, a
Pennsylvania limited liability company (“Independent Contractor”), as of August
20, 2020 (the “Effective Date”).

 

1.ENGAGEMENT OF SERVICES.

The Company hereby engages the Independent Contractor, and the Independent
Contractor accepts the engagement to provide the Company with such consulting
services as may reasonably be requested by the Company from time to time in
connection with the Company’s PRINT® Product Platform and associated tooling,
materials, and prototyping (“Services”). “PRINT® Product Platform” shall mean
Liquidia’s proprietary products, micro and/or nano-particles, patterned particle
molding film, particle and mold film handling, and Liquidia’s instrumentation,
processes, systems, know-how, intellectual property, manufacturing and
technology infrastructure that produces the same. In particular, through the
Independent Contractor’s services under this Agreement, its managing member,
Steve Bariahtaris, shall be made available and appointed to and serve as the
Company’s Interim Chief Financial Officer and the Company’s Principal Financial
Officer for purposes of the Company’s periodic SEC reporting obligations
(collectively, the “Interim Chief Financial Officer”).

 

2.COMPENSATION.

In consideration of the Services to be performed by the Independent Contractor
under this Agreement, the Company will pay the Independent Contractor the flat
rate of $65,000 per month, for time spent on mutually accepted consulting
services in and as Interim Chief Financial Officer.

 

3.EXPENSES.

The Independent Contractor will be reimbursed for ordinary and necessary
expenses incurred by the Independent Contractor in the performance of services
hereunder that have been expressly approved in advance by the Company, provided
that the Independent Contractor has furnished such documentation for authorized
expenses as the Company may reasonably request. The Independent Contractor shall
submit written documentation and receipts where available, itemizing the dates
on which expenses are incurred. The Company shall pay the Independent Contractor
the amounts due pursuant to submitted reports.

 



1 

 

 

4.OWNERSHIP OF INVENTIONS / WORK PRODUCT.

A.    The Independent Contractor agrees that any inventions, discoveries,
improvements, processes, technology or know-how arising or made directly or
indirectly from its performance of advisory services under this Agreement or
that are based on, derived from, or related to information received from the
Company and any patents issuing thereon shall be the property of and are hereby
assigned to the Company. The Independent Contractor further agrees that all
original works of authorship which are made by the Independent Contractor
(solely or jointly with others) in the course of performance of services under
this Agreement and which are protectable by copyright are “works made for hire,”
as that term is defined in the 1976 Copyright Act as amended (title 17 of the
United States Code). In order to permit the Company to claim rights to which it
may be entitled under this Paragraph or applicable laws, and to insure that
there is no conflict with any business or activities of the Company, all
inventions, discoveries, improvements, processes, technology and know-how
(whether or not patentable and whether or not reduced to practice) and all works
of authorship which the Independent Contractor may conceive or make (either by
himself or jointly with others) during the term of this Agreement with the
Company (and during the six months following the termination of this Agreement)
and related to the Services performed under this Agreement shall be promptly
disclosed to the Company in confidence.

 

B.    Whenever requested by the Company, the Independent Contractor shall
execute patent applications and copyright registrations and such other documents
considered necessary by the Company or its counsel to apply for and obtain
letters, patents and copyright registrations in the United States, foreign
countries, or both, as the Company may deem advisable, or to otherwise protect
such inventions, discoveries, improvements, processes, technology, know-how or
works of authorship for the benefit of the Company coming within the Company’s
rights as provided for in Section 4.A. The Independent Contractor shall also
make such assignments and execute such other instruments as may be necessary to
convey to the Company the ownership and exclusive right in and to such
inventions, discoveries, processes, technology, know-how, patent applications,
patents, works of authorship or the like. The Company shall bear all of the
expenses in connection with the obtaining of such rights. The Independent
Contractor further agrees, whether or not he/she is still providing services to
the Company, to cooperate to the extent and in the manner requested by the
Company in the prosecution or defense of any such patent or copyright claims or
any litigation or other proceeding involving any inventions, discoveries,
improvements, processes, technology, know-how or works of authorship covered by
this Agreement in any country of the world, but all time and expenses thereof
shall be paid by the Company. The foregoing covenant contemplates the inclusion
of any improvements of properties, rights, systems, inventions, works of
authorship and the like presently held by the Company or any affiliate thereof.

 

C.    If Independent Contractor has any rights to any inventions, discoveries,
developments, improvements, processes, technology, know-how, or trade secret,
arising under this Agreement in accord with Section 4.A, that cannot be assigned
to Company, Independent Contractor unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against Company with respect to such rights, and agrees, at Company’s request
and expense, to consent to and join in any action to enforce such rights. If
Independent Contractor has any right to inventions, discoveries, developments,
improvements, processes, technology, know-how, or trade secret, arising under
this Agreement in accord with Section 4.A, that cannot be assigned to Company or
waived by Independent Contractor, Independent Contractor unconditionally and
irrevocably grants to Company during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicenses and without any duty
to report or provide any accounting for such exploitation, to make, have made,
sell, offer for sale, use, reproduce, create derivative works of, distribute,
publicly perform and publicly display by all means now known or later developed,
such rights.

 



2 

 

 

5.REPRESENTATIONS AND WARRANTIES.

The Independent Contractor represents and warrants that the Independent
Contractor has the right and unrestricted ability to enter this Agreement and
all its terms and conditions contained herein.

 

6.DEBARMENT CERTIFICATION STATEMENT.

The Independent Contractor certifies to the best of the Independent Contractor’s
knowledge and belief that Independent Contractor:

A.Is not presently debarred or convicted for a crime for which Independent
Contractor can be debarred under the Generic Drug Enforcement Act of 1992
(21USC335a)(the “Act”);

B.Is not presently indicted or otherwise criminally or civilly charged by a
government entity (Federal or State) with commission of the kinds of conduct for
which Independent Contractor can be debarred under the Act;

C.Will not knowingly employ or otherwise engage any individual who has been (i)
debarred or (ii) convicted of a crime for which a person can be debarred under
the Act, in any capacity in connection with the activities of developing or
reporting data which may become part of an application for approval of a drug or
biologic.

 

7.INDEPENDENT CONTRACTOR RELATIONSHIP.

The Independent Contractor’s relationship with the Company is that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. The Independent Contractor shall not be entitled to any of the
benefits that the Company may make available to its employees, including, but
not limited to, group health or life insurance, profit sharing, or retirement
benefits, except as expressly stated in this Agreement. The Independent
Contractor is not authorized to make any representation, contract, or commitment
on behalf of the Company unless specifically requested or authorized in writing
to do so by an executive officer of the Company. The Independent Contractor is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state, or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement. The Independent Contractor is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. The Company will not withhold for the payment of
any social security, federal, state, or any other employee payroll taxes payable
with respect to the Independent Contractor. The Company will, as applicable,
regularly report amounts paid to the Independent Contractor by filing Form
1099-MISC with the Internal Revenue Service as required by law.

 



3 

 

 

8.CONFIDENTIAL INFORMATION.

A.    The Independent Contractor agrees to hold the Company’s Confidential
Information in strict confidence, not to disclose such Confidential Information
to any third parties, and shall use the Confidential Information solely for
performing the Independent Contractor’s obligations under this Agreement.
“Confidential Information” as used in this Agreement shall mean all information
disclosed by the Company to the Independent Contractor that is not generally
known in the Company’s trade or industry and shall include, without limitation,
(a) concepts and ideas relating to the research, development, use, and
distribution of technologies and products made or developed by the Company; (b)
trade secrets, drawings, inventions, know-how, methods, materials, grants, grant
proposals, collaborative work, partners, employees, and software programs; (c)
information regarding plans for research, development, new service offerings or
products, marketing and selling, business plans, business forecasts, budgets and
unpublished financial statements, licenses and distribution arrangements, prices
and costs, suppliers and customers; (d) existence of any business discussions,
negotiations or agreements; and (e) any information regarding the skills and
compensation of employees, contractors or other agents of the Company or its
subsidiaries or affiliates. Confidential Information also includes proprietary
or confidential information of any third party that may disclose such
information to the Company or the Independent Contractor in the course of the
Company’s business. The Independent Contractor’s obligations set forth in this
Section shall not apply with respect to any portion of the Confidential
Information that the Independent Contractor can document (a) was in the public
domain at the time it was communicated to the Independent Contractor by the
Company; (b) entered the public domain through no fault of the Independent
Contractor, subsequent to the time it was communicated to the Independent
Contractor by the Company; (c) was in the Independent Contractor’s possession
free of any obligation of confidence at the time it was communicated to the
Independent Contractor by the Company; or (d) was rightfully communicated to the
Independent Contractor free of any obligation of confidence subsequent to the
time it was communicated to the Independent Contractor by the Company. In
addition, the Independent Contractor may disclose the Company’s Confidential
Information in response to a valid order by a court or other governmental body,
or as otherwise required by law, provided that the Independent Contractor
provides reasonable notice to the Company such that the Company can pursue its
rights in seeking protection of such information. All Confidential Information
furnished to the Independent Contractor by the Company is the sole and exclusive
property of the Company or its suppliers or customers. Upon request by the
Company, the Independent Contractor agrees to promptly deliver to the Company
the original and any copies of such Confidential Information.

 

B.    The Independent Contractor represents that his/her performance of the
terms of the Agreement does not and will not conflict with the terms of any
agreement to keep in confidence proprietary information and trade secrets
acquired in confidence or in trust prior to his/her advisory relationship with
the Company. The Independent Contractor will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information or
material belonging to any third party.

 



4 

 

 

C.    The Independent Contractor recognizes that Company may have confidential
information from third parties which is subject to a duty on Company’s part to
maintain such information in confidence and, in some cases to use it only for
certain purposes. Independent Contractor agrees that they owe Company and such
third party, both during the term of this Agreement and thereafter, a duty to
hold all such confidential information in strict confidence and not to disclose
it to any person, firm, or entity or use such information for the benefit of
anyone other than Company or such third party.

 

9.DEFEND TRADE SECRETS ACT.

Pursuant to the Defend Trade Secrets Act of 2016 (the “Act”), Independent
Contractor acknowledges that Independent Contractor will not have criminal or
civil liability under any Federal or State trade secret law for the disclosure
of a trade secret that (a) is made (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, if Independent
Contractor files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Independent Contractor may disclose the trade secret
to Independent Contractor’s attorney and may use the trade secret information
solely in the court proceeding if Independent Contractor (x) files any
document(s) containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.

 

10.NO CONFLICT OF INTEREST.

The Independent Contractor represents that he/she has the right and authority to
enter into this Agreement and by doing such will not be in breach of any
existing agreements. During the term of this Agreement and for a period of 1
year thereafter, the Independent Contractor will not accept work, enter into a
contract, or accept an obligation from any third party in breach of the
Independent Contractor’s obligations under this Agreement. The Independent
Contractor agrees to indemnify the Company from any and all loss or liability
incurred by reason of the alleged breach by the Independent Contractor.

 

11.TERM AND TERMINATION.

A.    TERM: The term of this Agreement shall commence as of the Effective Date
and end on December 31, 2020, unless this Agreement is earlier terminated as
provided below. The Independent Contractor’s obligation of confidentiality with
respect to any particular item of Confidential Information obtained under this
Agreement shall terminate once the Confidential Information falls into one of
the categories listed in Section 8.

 

B.    TERMINATION BY COMPANY: The Company may terminate this Agreement at any
time, with or without cause, upon thirty (30) days written notice of termination
to the Independent Contractor. In the event that the Company terminates the
Independent Contractor’s services hereunder, the Company shall (i) promptly pay
the Independent Contractor all monies due through the date of notice of
termination and (ii) pay the Independent Contractor for non-cancellable expenses
incurred hereunder prior to the date of notice of termination. Upon the notice
of termination the Independent Contractor shall stop all work under this
Agreement and incur no further expenses hereunder.

 



5 

 

 

C.    TERMINATION BY INDEPENDENT CONTRACTOR: The Independent Contractor may
terminate this Agreement at any time, with or without cause, upon thirty (30)
days written notice of termination to the Company. Upon providing notice of
termination to the Company, Independent Contractor shall not incur any further
expenses on behalf of the Services without prior written consent of Company, and
the Company shall pay the Independent Contractor all monies due through the date
of notice of termination.

 

D.    SURVIVAL: All payment obligations, and the rights and obligations
contained in Sections 4 (“Ownership of Inventions / Work Product”), 5
(“Representations and Warranties”), 8 (“Confidential Information”), 9 (“Defend
Trade Secrets Act”), and 10 (“No Conflict of Interest”) shall survive any
termination or expiration of this Agreement.

 

12.SUCCESSORS AND ASSIGNS.

The Independent Contractor may not subcontract or otherwise delegate its
obligations under this Agreement without the Company’s prior written consent.
This Agreement will be for the benefit of the Company’s successors and assigns,
and subject to the foregoing sentence, will be binding on the Independent
Contractor’s assignees.

 

13.NOTICES.

Any notice required or permitted by this Agreement shall be in writing and shall
be delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth below or such other address as either
party may specify in writing.

 

14.GOVERNING LAW.

This Agreement shall be governed by and constructed in accordance with the laws
of the State of North Carolina. The federal and state courts within the State of
North Carolina shall have exclusive jurisdiction to adjudicate any dispute
arising out of this Agreement. The parties consent to personal jurisdiction of
the federal and state courts within North Carolina and service of process being
affected by registered mail sent to the address set forth at the end of this
Agreement.

 

15.SEVERABILITY.

Should any provisions of this Agreement be held by a court of law to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

 

16.WAIVER.

The waiver by the Company of a breach of any provision of this Agreement by the
Independent Contractor shall not operate or be construed as a waiver of any
other or subsequent breach by the Independent Contractor.

 



6 

 

 

17.INJUNCTIVE RELIEF FOR BREACH.

The Independent Contractor’s obligations under this Agreement are of a unique
character that gives them particular value; breach or any threatened breach of
any of such obligations will result in irreparable and continuing damage to the
Company for which there will be no adequate remedy at law; and, in the event of
such breach, the Company will be entitled to seek injunctive relief and/or a
decree for specific performance, and such other and further relief as may be
proper (including monetary damages if appropriate).

 

18.ENTIRE AGREEMENT.

This Agreement constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or contemporaneous oral or written
agreements concerning such subject matter. The terms of this Agreement will
govern all services undertaken by the Independent Contractor for the Company.
This Agreement may only be changed by mutual agreement of authorized
representatives of the parties in writing.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Liquidia Technologies, Inc.  Arktoros, LLC      /s/ Neal F. Fowler  /s/ Steven
Bariahtaris By: Neal F. Fowler  By: Steven Bariahtaris           Title: Chief
Executive Officer  Title: Managing Member

 



7 

 